Case 3:20-mc-00042-JRW Document 1-1 Filed 06/02/20 Page 1 of 3 PagelD #: 4

.)

&
=
-
*

CAHILL *" IP seen

6013 Brownsboro Park Blvd.
Suite B

Louisville, Kentucky 40207
acahill@cahill-ip.com

Direct : 502-825-0220

Toll Free: 844-238-0755
Mobile: 502-619-4583

aoe

 

June 2, 2020

VIA FEDERAL EXPRESS

Amazon, Inc.

Legal Department- Subpoenas
300 Deschutes Way S.W.
Suite 304

Tumwater, WA 98501

WITHOUT PREJUDICE — ALL RIGHTS RESERVED

RE: Tempur Sealy International /Amazon.com seller “GhoysOnline” Infringements

Dear Sir or Madam:

We represent Tempur Sealy International, Inc. (“Tempur Sealy”) in intellectual property
matters and are contacting you regarding Amazon.com seller “QoysOnline.” We provide this
notice pursuant to Section 512 of Title 17 of the U.S. Code (as enacted by the Online Copyright
Infringement Liability Limitation Act”) to request that you immediately take action with respect to
infringements that are occurring by seller “(oysOnline” on Amazon.com. This notice is being
provided to you as the party responsible for hosting the user’s storefront.

Based on the information at our disposal, we have a good faith belief that the material
located on and/or being distributed from seller “C)oysOnline” is infringing Tempur Sealy’s
copyrights. The copyrighted works that have been infringed include those listed on Exhibit A,
enclosed herein. Such copies, titles, listings, references, descriptions, depictions, and material that
are the subject of infringing activities are hereinafter referred to as “Infringing Materials.”

Given the infringing activity, we urge you to cooperate with our efforts to protect Tempur
Sealy’s intellectual property rights and immediately do the following:

1. Immediately take steps to remove or disable access to all of the Infringing Materials;

2. Notify any seller who may have participated in reproducing or distributing the Infringing
Materials that their conduct was illegal and could be subject to enforcement; and
Case 3:20-mc-00042-JRW Document 1-1 Filed 06/02/20 Page 2 of 3 PagelD #: 5

ao
ate,
=
=
*

CAHILL *:

soa’

IP

Without Prejudice — All Rights Reserved

Amazon, Inc.
June 2, 2020

*

 

3. Take appropriate action against any responsible seller under the Abuse Policy/Terms of
Service Agreement, including termination of repeat offenders under Section 512 (i) of Title
17 of the U.S. Code.

I believe that the information in this notification is accurate. Under penalty of perjury, I
hereby affirm that I am authorized to act on Tempur Sealy’s behalf whose exclusive copyright
rights I believe to have been infringed as described herein. By providing this notice, Tempur
Sealy is not waiving its right to engage in other enforcement activities, and reserves all rights to

do so at any time.
Thank you for your cooperation and prompt response in this matter.

Sincerely,

QO. 9 6.5m

Amy 8S. Cahill

Enclosure

ce Tempur Sealy International, Inc.

4832-0161-3227, v. 1
Case 3:20-mc-00042-JRW Document 1-1 Filed 06/02/20 Page 3 of 3 PagelD #: 6

EXHIBIT A
Internet screen shots of Amazon.com storefront of @MoysOnline, found at:

https://www.amazon.com/Mattresses-Sealy-Bedding/s?i=baby-
products&bbn=1 66817011 &rh=n%3A166817011%2Cp 89%3ASealy%2Cp 6%3AA270GIASS

JO68C&de&gid=1591106694&rnid=275225011&ref=sr_nr_p 6 4

 

- 30 a pe era amnazan.com et * bh £ @
Raby meghioy Best Setters Deut steer tar seats Murnery Feeding Coming Acnoty & Ga fon Diapering Health & Safety an
5 resuits tor Baby Products. Murvery Bedding: Mattresses Sealy coy pOntine Sartor Fesawed

Oeparement

 

Cb Mantras

I

dg. Customer Review

Featured Brands.

< Clear

    

       
      

Or
Sealy Baby OptiCoot 2-Stage Ouai Seaty Baby Posturepedic Crown Jewel Sealy Baby Evertite 2-Stage Dual
firmness Waterproo! Standard Toddier —Luaury Firm Toddler & Baby Criby Fon Jig
& Baby Cribs Mattress - Lightweight Mattress - 220 Posture Tech Coils,

Soybean Cool Gel Memory Foam. 51.7. Waterproof & Stain-Resistant Cover.
2 tts 4

Price
3145" 5218

$109 te $200 148 ale

1209 & Abuve FREE TAKE

Site Sus te sie ub

Packaging Option

Prustration-Fore Pachagey

= oO w ‘pe owwwamaroncom
ere " ter em en fre

Ca)

   

Cpe

  

CPitPack Your medication, delivered

       

= rs . Sealy Baby Cozy Cool Hybrid 2-Stage Dual Firmness $167.54
i Waterproof Standard Toddler & Baby Crib Mattress - tb FRUE shipplay
Be Soybean Cool Gel Memory Foam & Premium Coils, detec eecae one iacik
51,7" x 27.3" when you choow Expedited
by Sealy Shipping at checkout
20 ratings | 11 armimwred questions
in stock
: foe $167.54 6 FREE Shipping
detly Pay ESSE ATS Btw a
Baa 1» DSTAGE COIL & FOAM DESIGN ~ Fierner irttant side mage with a 204 poviure ce dn
= suppor ive coal Hye and hypoallergenic custnaeg and softer Ladder she
fs ‘soybean cool get memory foam Layer vERe a cory cool Bo es

 
  
  
  

 

 

ot Sealy miat tresses are tagged otha fi ant side and softer
ide for toddlers on the tag Shiga from and sold by
» INNOVATIVE SUPPORT UPGRADES - Thick 6-gauye steel border secures edges just ay VONititie IN easy-to-ope
Whe on adult Mattes, exclusive Evert rid vide protectors fav hey areas eee aig
and an anti-sag weight distribution syste stribute baby's weight evenly
+ COTTON COVER WiTH WATERPROOF SURI

 

 

   

SoM cotton cover Ht PVC -Heee arnt

 

‘offers 4 watesproo! barrier to bnep the mattress clean inne and out ow _
© AIRFLOW POCKET — Desgned with an av flow pocket plus and waterproof ioc
sUiched binding 12 betp prevent atieepenn. mold and odor Add to Lat
+ MADE P4 IME USA. Seaty Cris ard Toddler Mattresses ae designed, engineered
ond proudty made in the USA of US. and near tied purts. Litetitwe warranty on A to Bary Raictry
workinumtve and munenats
+ PERFECT FIT -- Meazures $1.77 027.5" and fs both USA stangard sice Gita and
thee Bw @
© per u Sack?
1 ee more product detats id A better crib

mattress cover
at a etter rerkee

4822-6484-1643, v. 1
